DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a Non-Final Office action in response to communications received on September 9, 2021. Claims 1-14, 21, 23-26 and 36 are pending and addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 06, 2021 has been entered.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 102(a)(1)/103 rejections have been fully considered but are not moot in view of the new grounds of rejection. Applicant has amended the claims in such a way that the scope of the claims has been changed. Accordingly, new art is being used to address the newly added claim limitations. Therefore, Applicant’s arguments have been rendered moot.

Claim Objections
Claim 36 is objected to because of the following informalities:  Claim 36 recites the phrase “the TTO RFID tag verifies an identity of based on the received representations” (emphasis added). It is suggested the phrase be amended to “the TTO RFID tag verifies an identity of the TTO RFID tag based on the received representations” for grammatical correctness and clarity. (Note: the phrase also contains a 35 U.S.C. 112(b) issue addressed below which will require further amendments)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 36 recites the limitation “the tag identifier”. There is insufficient antecedent basis for this limitation. Also, claim 36 recites the limitation “the TTO RFID tag verifies an identity of based on the received representations”. The claim previously recites that the RFID tag reader reader verifies an identity of based on the received representations.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 14, 21, 23, 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gallo et al. (U.S. Pub. No. 2012/0207305 cited in the IDS filed on 3/10/2020 and hereinafter referred to as Gallo) in view of Pretorius (U.S. Pub. No. 2009/0040023).
As to claim 1, Gallo discloses a method for operating a system for secure one-way RFID tag identification, the system comprising an RFID tag reader (paragraph [0038] and Fig. 2 , Gallo teaches a mobile phone that reads NFC tags), and an RFID tag including a memory storing a tag identifier of the RFID (paragraphs [0033]-[0034] and Figs. 1-2, Gallo teaches an NFC tag with storage containing an identifier for the tag), the method comprising: 
generating, at the RFID tag, an auxiliary identifier (paragraphs [0032], [0034], and Figs. 1-2, Gallo teaches the tag generating a counter value); 
generating, at the RFID tag, a secure representation based on the auxiliary identifier (paragraphs [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter); 
transmitting, from the RFID tag and receiving at the RFID reader, one or more representations of the auxiliary identifier and the tag identifier including the secure representation (paragraph [0043] and Fig. 2, Gallo teaches transmitting a URL containing, among other items, the tag identifier and also transmitting the signed and hashed values based on the counter); and
verifying an identity of the RFID tag based on the received representations (paragraph [0044]-[0050], [0056] and Fig. 2, Gallo teaches verifying based on the signature, counter, and tag identifier.). Gallo does not specifically disclose a Tags Talk Only (TTO) RFID and wherein the method includes only one-way data communication from the TTO RFID tag to the RFID tag reader as claimed. However, Pretorius does disclose
a Tags Talk Only (TTO) RFID and wherein the method includes only one-way data communication from the TTO RFID tag to the RFID tag reader (paragraphs [0007], [0031] and [0049], Pretorius teaches using a tags talk only tag.).

As to claim 2, the combination of teachings between Gallo and Pretorius disclose the method of claim 1, wherein the auxiliary identifier is one of a random number and a number in a predetermined sequence (paragraphs [0032], [0034], and Figs. 1-2, Gallo teaches the tag generating a counter value (i.e. a predetermined sequence).).
As to claim 3, the combination of teachings between Gallo and Pretorius disclose the method of claim 1, wherein verifying the identity of the TTO RFID tag includes determining if the auxiliary identifier has previously been used in verification of the identity of the TTO RFID tag, and returning an unverified result if the auxiliary identifier has previously been used (paragraphs [0015], [0022], [0044]-[0050], [0056] and Fig. 2, Gallo teaches verification including the counter involves determining if the counter has been reused and determining that verification has failed.).
As to claim 7, the combination of teachings between Gallo and Pretorius disclose the method of claim 1, wherein the secure representation is an encrypted value (paragraph [0036] and Fig. 2, Gallo teaches the counter value is encrypted.).
As to claim 14, the combination of teachings between Gallo and Pretorius disclose the method of claim 1, wherein the verification of the TTO RFID tag is (paragraph [0044]-[0050], [0056] and Fig. 2, Gallo teaches verifying at the mobile device reader.).

As to claim 21, Gallo discloses a method for operating an RFID tag for secure one-way RFID tag identification, the RFID tag including a memory storing a tag identifier of the RFID tag (paragraphs [0033]-[0034] and Figs. 1-2, Gallo teaches an NFC tag with storage containing an identifier for the tag), the method comprising: 
generating an auxiliary identifier (paragraphs [0032], [0034], and Figs. 1-2, Gallo teaches the tag generating a counter value); 
generating a secure representation based on the auxiliary identifier (paragraphs [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter); 
transmitting one or more representations of the auxiliary identifier and the tag identifier including the secure representation (paragraph [0043] and Fig. 2, Gallo teaches transmitting a URL containing, among other items, the tag identifier and also transmitting the signed and hashed values based on the counter.). Gallo does not specifically disclose a Tags Talk Only (TTO) RFID and wherein the method includes only one-way data communication from the TTO RFID tag as claimed. However, Pretorius does disclose
(paragraphs [0007], [0031] and [0049], Pretorius teaches using a tags talk only tag.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gallo with the teachings of Pretorius for using a TTO RFID because this would reduce interference and increase efficiency (see paragraph [0049] of Pretorius).

As to claim 23, Gallo discloses a RFID tag for secure one-way RFID tag identification, the RFID tag comprising 
a memory configured to store a tag identifier of the RFID tag (paragraphs [0033]-[0034] and Figs. 1-2, Gallo teaches an NFC tag with storage containing an identifier for the tag); 
an auxiliary identifier generator configured to generate an auxiliary identifier (paragraphs [0032], [0034], and Figs. 1-2, Gallo teaches the tag generating a counter value); 
a cryptographic unit configured to generate a secure representation based on the auxiliary identifier (paragraphs [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter); and 
a transmitter configured to transmit one or more representations of the auxiliary identifier and the tag identifier including the secure representation (paragraph [0043] and Fig. 2, Gallo teaches transmitting a URL containing, among other items, the tag identifier and also transmitting the signed and hashed values based on the counter.). Gallo does not specifically disclose a Tags Talk Only (TTO) RFID and wherein the TTO RFID tag is configured to perform only one-way communication from the RRO RFID tag as claimed. However, Pretorius does disclose
a Tags Talk Only (TTO) RFID and wherein the TTO RFID tag is configured to perform only one-way communication from the RRO RFID tag (paragraphs [0007], [0031] and [0049], Pretorius teaches using a tags talk only tag.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gallo with the teachings of Pretorius for using a TTO RFID because this would reduce interference and increase efficiency (see paragraph [0049] of Pretorius).
As to claim 24, the combination of teachings between Gallo and Pretorius disclose the RFID tag of claim 23, wherein the auxiliary identifier is one of a random number and a number in a predetermined sequence (paragraphs [0032], [0034], and Figs. 1-2, Gallo teaches the tag generating a counter value (i.e. a predetermined sequence).).

As to claim 36, Gallo discloses an RFID system for secure one-way RFID tag identification, the system comprising an RFID tag reader (paragraph [0038] and Fig. 2 , Gallo teaches a mobile phone that reads NFC tags) and a RFID tag, wherein the system is configured such that: 
(paragraphs [0032], [0034], and Figs. 1-2, Gallo teaches the tag generating a counter value); 
the RFID tag generates a secure representation based on the auxiliary identifier (paragraphs [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter); 
the RFID tag transmits to the RFID reader, one or more representations of the auxiliary identifier and the tag identifier including the secure representation (paragraph [0043] and Fig. 2, Gallo teaches transmitting a URL containing, among other items, the tag identifier and also transmitting the signed and hashed values based on the counter); and 
the RFID tag verifies an identity of based on the received representations (paragraph [0044]-[0050], [0056] and Fig. 2, Gallo teaches verifying based on the signature, counter, and tag identifier.). Gallo does not specifically disclose a Tags Talk Only (TTO) RFID and wherein only one-way data communication from the TTO RFID tag to the RFID tag reader are utilized as claimed. However, Pretorius does disclose
a Tags Talk Only (TTO) RFID and wherein only one-way data communication from the TTO RFID tag to the RFID tag reader are utilized (paragraphs [0007], [0031] and [0049], Pretorius teaches using a tags talk only tag.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gallo with . 

Claims 4-6 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gallo and Pretorius as applied to claims 1 and 23 above, and further in view of Khan et al. (U.S. Pub. No. 2012/0064828 and hereinafter referred to as Khan).
As to claim 4, the combination of teachings between Gallo and Pretorius disclose the method of claim 1, wherein the TTO RFID tag stores a security key in a memory (paragraph [0032] and Fig. 1, Gallo teaches the NFC tag stores a key) and the secure representation is generated based on the auxiliary identifier and the security key (paragraphs [0032], [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter and the key.). The combination of teachings between Gallo and Pretorius does not specifically disclose a secure memory as claimed. However, Khan does disclose
a secure memory (Fig. 4, Khan teaches a secure key stored in a secure memory in a NFC device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Gallo with the teachings of Khan for having a secure memory because this would increase security.
As to claim 5, the combination of teachings between Gallo, Pretorius Khan disclose the method of claim 4, wherein the secure representation is a (paragraphs [0032], [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter, the tag identifier, and the key.).
As to claim 6, the combination of teachings between Gallo, Pretorius Khan disclose the method of claim 4, wherein the one or more representations include unsecured representations of the auxiliary identifier and the tag identifier (paragraphs [0034], [0040], [0043] and Fig. 2, Gallo teaches transmitting the URL containing the tag identifier and counter in clear text), and the verifying the identity of the TTO RFID tag includes: retrieving a counterpart security key corresponding to the received tag identifier; generating a counterpart hash based on the received tag identifier, the received auxiliary identifier and the retrieved security key; and comparing the received hash and the counterpart hash to verify the identity of the TTO RFID tag (paragraph [0044]-[0050], [0056] and Fig. 2, Gallo teaches verifying the signature using a corresponding key.).

As to claim 25, the combination of teachings between Gallo and Pretorius disclose the TTO RFID tag of claim 23 further comprising a memory configured to store a security key (paragraph [0032] and Fig. 1, Gallo teaches the NFC tag stores a key) and wherein the cryptographic unit is configured to generate the secure representation based on the auxiliary identifier and the security key (paragraphs [0032], [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter and the key.). The combination of teachings between Gallo and Pretorius does not specifically disclose a secure memory as claimed. However, Khan does disclose
a secure memory (Fig. 4, Khan teaches a secure key stored in a secure memory in a NFC device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Gallo with the teachings of Khan for having a secure memory because this would increase security.
As to claim 26, the combination of teachings between Gallo, Pretorius and Khan disclose the TTO RFID tag of claim 25, wherein the secure representation is a hash value, and the cryptographic unit is configured to generate the secure representation by generating a hash value of the tag identifier, the auxiliary identifier, and the security key (paragraphs [0032], [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter, the tag identifier, and the key.).

Claims 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gallo, Pretorius and Khan as applied to claim 4 above, and further in view of Hinz et al. (U.S. Pub. No. 2015/0071441 and hereinafter referred to as Hinz).
As to claim 8, the combination of teachings between Gallo, Pretorius and Khan disclose the method of claim 7. The combination of teachings between Gallo, Pretorius and Khan does not specifically disclose wherein generating the 
wherein generating the secure representation includes encrypting the auxiliary identifier and the tag identifier using the security key (paragraphs [0048]-[00520] and Fig. 3, Hinz teaches encrypting a tag identifier and random number and a key stored on the tag.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Gallo with the teachings of Hinz for encrypting the auxiliary identifier and the tag identifier because this would increase security. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Gallo with the teachings of Hinz for encrypting the auxiliary identifier and the tag identifier because Gallo discloses the cryptographic operation of hashing and it would be a simple substitution to use the encryption of Hinz in place of the hashing of Gallo to yield the predictable results of verifying transmitted data in a secure manner.
As to claim 9, the combination of teachings between Gallo, Pretorius, Khan and Hinz disclose the method of claim 8, wherein verifying the identity of the TTO RFID tag includes: retrieving a counterpart security key; and decrypting the received secure representation to obtain the auxiliary identifier and the tag identifier (paragraph [0044] and Fig. 2, Gallo teaches retrieving a key. paragraphs [0032], [0054]-[0056] and Fig. 3, Hinz teaches receiving a private key and decrypting the encrypted data.).

As to claim 13, the combination of teachings between Gallo, Pretorius, Khan and Hinz disclose the method of claim 8, wherein the one or more representations include an unsecured representation of the tag identifier (paragraphs [0034], [0040], [0043] and Fig. 2, Gallo teaches transmitting the URL containing the tag identifier in clear text.).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 recites, inter alia, “generating the secure representation includes generating a value based on the security key and the auxiliary identifier, and encrypting the tag identifier using the generated value.” While the prior art does disclose generating a value based on a security key and auxiliary identifier and encrypting a tag identifier, the prior art is not considered to disclose the particular combination of the limitations. Dependent claims 11-12 are considered to contain allowable subject matter based on their dependency to claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rokhsaz et al. (U.S. Patent No. 10,079,825) – cited for teaching RFID tag authentication – Abstract
Kadowaki et al. (U.S. Pub. No. 2017/0279499) – cited for teaching one-way NFC communication – paragraph [0226]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THADDEUS J PLECHA/Examiner, Art Unit 2438